Citation Nr: 0521024	
Decision Date: 08/04/05    Archive Date: 08/17/05

DOCKET NO.  03-11 893A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel



INTRODUCTION

The veteran had active service from January 1971 to February 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Seattle, Washington, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The RO denied entitlement to 
service connection for hepatitis C.

The veteran presented testimony at a videoconference hearing 
in March 2005 before the undersigned Veterans Law Judge.  A 
copy of the hearing transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification when further action is required on the part of 
the veteran.

REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) 
substantially modified the circumstances under which VA's 
duty to notify and assist claimants applies, and how that 
duty is to be discharged.  See Public Law No. 106-175 (2000) 
(now codified at 38 U.S.C.A. §§ 5100-5103A, 5106-7 (West 
2002).  VA has published regulations implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2004)).

Under VCAA and the regulations, first, VA has a duty to 
provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2002); 38 C.F.R. § 3.159(b)(2) (2004).  Second, VA has 
a duty to notify the claimant as to any information and 
evidence needed to substantiate and complete a claim, and as 
to what part of that evidence is to be provided by the 
claimant and what part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) 
(2003); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  
Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§§ 5107(a), 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).

VA's duty to assist a claimant includes obtaining medical 
records, and to provide a medical examination or obtain a 
medical opinion when necessary to decide the claim.  
38 C.F.R. § 3.159(c)(4) (2004).  

A review of the claims file shows that, in a rating decision 
in March 1984, the RO granted entitlement to service 
connection for hepatitis (type not specified) and assigned a 
zero percent evaluation, effective from October 1983.  This 
grant was based upon service medical records showing a 
history of hepatitis in service and a hospital report of 
treatment for alcohol dependence from September to October 
1983 which noted that a chemistry profile showed elevation of 
liver enzymes, not diagnostic. 

In August 2001 the veteran submitted an informal claim for 
entitlement to service connection for hepatitis C.  Evidence 
of record shows that the veteran currently has a diagnosis of 
hepatitis C, and had exposure to hepatitis B at some point in 
the past.  The veteran contends that, due to a blood 
transfusion received in 1971 in service, he has now developed 
hepatitis C.  The veteran asserts that he received a blood 
transfusion in service in 1971, when he was first 
hospitalized for hepatitis at an evacuation hospital in 
Vietnam, prior to being transferred to a U.S. Air Force 
Hospital in Japan.  In the alternative, the veteran contends 
that the hepatitis for which he received treatment in service 
was hepatitis C, or that his hepatitis B has become hepatitis 
C since then.  

In March 2002, after a review of the claims file and service 
medical records, a VA medical reviewer noted that the service 
medical records did not contain medical records relating to 
hospitalization for hepatitis.  There was no evidence of a 
blood transfusion being administered to the veteran contained 
within the service medical records within the claims file, 
but, as noted, the veteran gave history indicating he had 
received a blood transfusion while hospitalized in Vietnam.  
The reviewer stated there was no way to determine, by review 
of the medical records or the history taken from the veteran, 
what type of hepatitis was contracted while on active duty in 
Vietnam.  The reviewer opined that there is no doubt that the 
veteran had exposure to hepatitis B at some point in the 
past; however, there was currently active hepatitis B.  The 
veteran did have a confirmed case of chronic hepatitis C.

The VA reviewer observed that receiving a blood transfusion 
in 1972 would be considered a significant risk factor for 
hepatitis C.  He provided an opinion that "If, in fact, the 
[veteran] did have a blood transfusion in 1972, then it is 
more likely than not that the [veteran] probably contracted 
hepatitis C rather than hepatitis B.  Obtaining the relevant 
hospitalization records and laboratory results could 
reinforce or contradict this opinion."

Since the reviewer proffered this opinion, additional service 
medical records have been placed in the claims file regarding 
the veteran's hospitalization in 1971 in Vietnam and in 
Japan.  Accordingly, the Board concludes that these 
additional service medical records should be reviewed and a 
medical opinion obtained prior to the issuance of a decision.  

In addition, the veteran has stated that blood tests around 
1984 at the Walla Walla VA Medical Center showed hepatitis.  
Although the claims file contains a 1982 hospitalization 
record from the Walla Walla VAMC, clinical records from 1984 
are not of record.  The RO should request these records for 
additional information regarding the presence of hepatitis, 
and possible identification as to the type of hepatitis.

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim, and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should request clinical records for 1984, 
to include blood test results, from the Walla Walla 
VA Medical Center.  Any records received should be 
placed in the claims file.  If records are not 
available, a negative reply is requested.

2.  After the above has been accomplished, the RO 
should arrange for S.A., P.A.-C., at the Walla Walla 
VAMC to review the claims file, to include the 
additional service medical records, this Remand, his 
prior medical examination report in February 2002, 
and his medical opinion from March 2003. 

a.  The reviewer should discuss whether 
the additional service medical records 
which have been received show evidence of 
a blood transfusion being administered to 
the veteran while hospitalized in Vietnam 
in 1971, as claimed, or at any other time 
in service.  S.A. should provide an 
opinion as to whether it is at least as 
likely as not that the veteran contracted 
hepatitis C due to a claimed blood 
transfusion in service.  

b.  In addition, as the evidence of 
record shows that the veteran has had 
exposure to hepatitis B in the past, S.A. 
should also provide an opinion as to 
whether, based upon the complaints, 
symptoms, findings, and treatment for 
hepatitis as shown in the service medical 
records, the veteran was treated in 
service for hepatitis B or hepatitis C.  
In this regard, S. A. should provide an 
opinion as to whether it is at least as 
likely than not that the hepatitis 
diagnosed and treated in service in 1971 
was hepatitis C rather than hepatitis B.

c.  If S.A. concludes that hepatitis B 
was shown in service, he should also 
provide an opinion as to whether it is at 
least as likely as not that the veteran's 
hepatitis B subsequently became hepatitis 
C.


d.  S.A. must annotate his report that 
the claims file was in fact made 
available for review.  The determination 
as to whether an additional examination 
of the veteran is necessary, with any 
further indicated special studies, is 
left to S.A.'s discretion.

e.  If S.A. is no longer available, 
please forward this request for a 
supplemental opinion (with the deferred 
examination option) to a second medical 
professional knowledgeable about 
hepatitis.

f.  NOTE:  The term "at least as likely 
as not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.

3.  After undertaking any other development deemed 
essential in addition to that specified above, the 
RO should re-adjudicate the veteran's claim.  If any 
benefit sought on appeal remains denied, the 
appellant should be provided a supplemental 
statement of the case (SSOC).  The SSOC should 
contain notice of all relevant actions taken on the 
claim for benefits, to include a summary of the 
evidence and discussion of all pertinent regulations 
since the May 2004 statement of the case.  An 
appropriate period of time should be allowed for 
response. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2004).


